DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Claim #20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18, 2022.

 	Claims #1-19 are pending in the present Office Action.

IDS
 	The IDS document(s) filed on June 11, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 


 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 6, and 12-19 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.


	As to claims 6 and 16, it is unclear what is meant by “merges about” (emphasis added).  The Examiner assumes the photosensitive semiconductor material 32 instead envelops the multiple vertical pillar features.

 	As to claim 12, it is unclear how an insulator material 30 is at a bottom of the trench when deep n-well implant 18 is instead formed at the bottom of the trench.  The Examiner assumes “a lower portion” instead of “a bottom”.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter: claims 1-5 and 7-11 are indicated as being allowable because prior art fails to teach “a photosensitive semiconductor material extending laterally from sidewalls of the at least one vertical pillar structure” as recited in claim 1.
 	Coolbaugh et al. (U.S. Patent No. 9,864,138 B2), as cited in the IDS and hereafter “Coolbaugh”, is the closest prior art.  As to claim 1, Coolbaugh teaches at least one vertical pillar feature 640 within a trench 610, and a contact 712 electrically connecting to the photosensitive semiconductor material.  However, Coolbaugh does not teach a photosensitive semiconductor material extending laterally from sidewalls of the at least one vertical pillar feature.  Although Coolbaugh teaches bottom contact ion implantation region 660 extending laterally from sidewalls of the at least one vertical pillar feature, it is unclear if this region is photosensitive.
	

No Prior Art Applied
 	No prior art has been applied to claims 12-19. 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829